           Case 5:21-cv-03064-SAC Document 5 Filed 03/19/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KISHEN WOODS, SR.,

               Petitioner,

               v.                                             CASE NO. 21-3064-SAC

STATE OF KANSAS,

               Respondent.


                                             ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2254.

Petitioner is a state prisoner appearing pro se. For the reasons that follow, the Court concludes

that this matter must be dismissed.

Background

       Petitioner is serving a prison sentence arising from his conviction of first-degree

premeditated murder. State v. Woods, 348 P.3d 583 (Kan. 2015).

       The Court takes notice that Petitioner previously filed a habeas corpus action in this

district challenging the same conviction. That case was dismissed by the Court on February 6,

2018, as time-barred. Woods v. Cline, Case No. 17-3228-SAC. Petitioner did not appeal.

Petitioner filed another habeas petition in this Court, which was dismissed for lack of jurisdiction

as a second or successive petition. Woods v. Cline, Case No. 18-3126-SAC (D. Kan. May 16,

2018) (Doc. 3, Order of Dismissal).

Analysis

       Under Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts, a federal court must review applications for habeas corpus promptly and must summarily


                                                 1
           Case 5:21-cv-03064-SAC Document 5 Filed 03/19/21 Page 2 of 3




dismiss a petition “[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief.”

        An applicant for habeas corpus relief may not proceed with a second or successive

petition filed under § 2254 unless the appropriate federal court of appeals issues prior

authorization. 28 U.S.C. §2244(b)(3)(A). In the absence of that authorization, the district court

lacks jurisdiction to consider the merits of the second or successive petition. See In re Cline, 531

F.3d 1249, 1251 (10th Cir. 2008) (per curiam). Petitioner does not show that he has obtained the

necessary prior authorization.

        Where a petitioner files a second or successive application for habeas corpus without the

necessary authorization, the district court, in its discretion, either may transfer the matter to the

appropriate Court of Appeals, if that transfer would be in the interests of justice, or may dismiss

the case. See Cline, 531 F.3d at 1252. Generally, claims may be considered in a second or

successive action where a petitioner shows that (1) the claims rely upon a new rule of

constitutional law that has been made retroactive to cases pending on collateral review or (2) the

petitioner has new evidence that could not have been discovered earlier through the exercise of

due diligence and there is clear and convincing evidence that no reasonable factfinder would

have found petitioner guilty of the underlying offense. See 28 U.S.C. § 2244(b)(2).

        Here, the Court finds that petitioner cannot meet the limited bases for review in

§ 2244(b)(2) and concludes this matter should be dismissed.

        IT IS THEREFORE ORDERED that this petition is dismissed for lack of jurisdiction.

        IT IS FURTHER ORDERED that Petitioner’s motion for leave to proceed in forma

pauperis (Doc. 2) and motion to appoint counsel (Doc. 4) are denied as moot.




                                                 2
  Case 5:21-cv-03064-SAC Document 5 Filed 03/19/21 Page 3 of 3




IT IS SO ORDERED.

Dated March 19, 2021, in Topeka, Kansas.

                                 s/ Sam A. Crow
                                 Sam A. Crow
                                 U.S. Senior District Judge




                                   3
